Exhibit CONFIDENTIALITY AGREEMENT This CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into this 1st day of May, 2007 by and between Ningbo Keyuan Plastic Co., Ltd., a PRC company located at Qingshi Industrial Zone, the Economy & Technology Development District, Ningbo, Zhejiang Province, 315803("Party A"), and the employee of Party A as provided hereunder ("Party B"). WITNESSETH WHEREAS, the parties hereto desire to enter into this Agreement to define and set forth the confidentiality obligations assumed by Party B. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth below, it is hereby covenanted and agreed by both parties as follows: Confidential Information Party B will not, directly or indirectly, disclose to any third party or use any Keyuan confidential information during or after the term of the employment.
